CONCURRING OPINION
Donlon, Judge:
The protest, filed May 8, 1952, recites as to the liquidation of May 22, 1951, that it was “in violation of section 505 of the Tariff Act of 1930 because it preceded the receipt of the report of the Bureau of Customs dated August 16, 1951, file 343.3, one of the reports contemplated by said section 505 and because it was contrary to the spirit and intent of the Bureau of Customs Circular letter No. 2732 dated March 1, 1951, file 343.3.”
The reports recited in section 505 are the appraiser’s report and “various reports of landing, weight, gauge, or measurement.” There is no contention that any of these reports had not been received at the time of liquidation. No other reports are mentioned in section 505. There is nothing of record that identifies the August 16, 1951, file 343.3, as a report of the kind of any of the reports enumerated in section 505, receipt of which are prerequisites to liquidation.
Inadvertent as the liquidation seems to have been, due to the clerical error of an employee, there is no showing in the record before us that the collector failed to comply with the statutory requirements of liquidation under section 505.